Case 1:20-cv-02544-CMA-MEH Document 3 Filed 08/24/20 USDC Colorado Page 1 of 6




  DISTRICT COURT, DENVER COUNTY
  STATE OF COLORADO
  1437 Bannock Street                                 DATE FILED: July 23, 2020 12:53 PM
  Denver, Colorado 80202                              FILING ID: 9B89016B9BFDD
                                                      CASE NUMBER: 2020CV32523
  Plaintiff: DANA PARKER, an individual,

  v.

  Defendant(s): TRUSTWAVE HOLDINGS, INC
  D/B/A AUBIRON TRUSTWAVE, a Delaware
  corporation.                                         ▲ COURT USE ONLY ▲
  Attorneys for Plaintiff:
  Jason B. Wesoky, Reg. No. 34241                  Case No:
  Darling Milligan PC
  1331 17th Street, Suite 800                      Division:
  Denver, CO 80202
  Phone:       (303) 623-9133
  Fax:         (303) 623-9129
  E-mail:      jwesoky@darlingmilligan.com

                                    COMPLAINT

        Plaintiff, Dana Parker, by and through her attorneys Darling Milligan PC, for
  her complaint against Trustwave Holdings, Inc. d/b/a Aubiron Trustwave, a Delaware
  corporation (“Trustwave”), avers as follows:

                             GENERAL ALLEGATIONS

        1.     Plaintiff is an individual residing in the City and County of Denver,
  State of Colorado.

        2.     Trustwave is a Delaware corporation and is authorized to do business in
  the State of Colorado as Aubrion Trustwave. At all times pertinent hereto it was an
  employer of more than 20 employees and conducted business in the State of Colorado.

                           JURISDICTION AND VENUE

        3.    This Court has jurisdiction pursuant to C.R.S. § 13-1-124 as Defendants
  conduct business within Colorado and the discrimination occurred in Colorado.

        4.     Venue is proper in Denver County pursuant to C.R.C.P. 98 as Plaintiff
  resides in Denver County and the discrimination occurred in Denver County.
Case 1:20-cv-02544-CMA-MEH Document 3 Filed 08/24/20 USDC Colorado Page 2 of 6




                             FACTUAL BACKGROUND

        5.     In 2017, Ms. Parker was 63 years old and worked at Trustwave in
  quality assurance for seven years in a department known as the Quality Assurance
  Department.

         6.    When her boss began treating her differently, Ms. Parker first thought
  it was based on the length of time she had been at the company. But, when Ms. Parker
  saw that other senior individuals, who were over 40 years of age, were terminated, it
  became clear this was about age.

         7.   In May 2017, Ms. Parker raised concerns that she was being
  discriminated against by Mr. Long, her supervisor. Ms. Parker felt Mr. Long bullied
  her and that he was trying to force her out. Ms. Parker wrote several letters and
  memos on this issue.

         8.    In November 2018, Trustwave terminated Ms. Parker along with other
  individuals who were over 40. Ms. Parker was 13 months from full retirement age
  (66).
         9.    Trustwave did not fire Amanda Webb, the most recent U.S.-based hire,
  who worked in Ms. Parker’s department. Ms. Webb had less experience than Ms.
  Parker.

         10.   Ms. Webb, a woman who reports to the Greenwood Village office in
  Colorado, is 29 years old and lives five minutes from the office. Ms. Webb was not
  only retained while Ms. Parker and others over the age of 40 were fired, Ms. Webb
  was promoted to Stage 2.

         11.   Trustwave divides its quality assurance processes into stages, Stage 1
  and Stage 2. During Stage 2, there is more technical work that requires particular
  training and expertise, which Ms. Webb did not have. Even though Ms. Webb has less
  technical knowledge than Ms. Parker, Ms. Webb was retained and promoted because
  she is younger, and Ms. Parker was fired because she is older.

         12.    When Trustwave terminated Ms. Parker and her colleagues, Mr. Long
  told her that they eliminated the entire department because it was no longer needed.

         13.    This is false. In December 2018, Trustwave reorganized some of its
  divisions and departments into a new division – SecureTrust.

       14.   Employees in the Quality Assurance Department where Ms. Parker had
  worked were now part of SecureTrust.




                                           2
Case 1:20-cv-02544-CMA-MEH Document 3 Filed 08/24/20 USDC Colorado Page 3 of 6




        15.    Mr. Long admitted Ms. Parker’s department was not eliminated because
  he posted on his Linkedin page: “Same job, new Division!”

      Work Performance; “Acerbic” Behavior; and Working Arrangement

         16.   From 2011 to 2016 Ms. Parker received very positive performance
  reviews. Additionally, Ms. Parker was a very appreciated employee and her
  colleagues had excellent things to say about the quality of her work. There were no
  complaints about the fact that Ms. Parker worked remotely.

         17.     In 2016 Ms. Parker unexpectedly received negative performance reviews
  with little to no explanation. Ms. Parker disputed these negative performance reviews
  and showed them to be baseless. Despite Ms. Parker's documented contradictions,
  the reviews stood. These bad reviews are a pretext for Ms. Parker’s termination.

          18.    As stated above, Ms. Parker worked remotely. Therefore, the majority,
  if not all her interactions with her immediate supervisor and manager were through
  email or Skype messaging. It is often impossible to determine if an individual’s
  behavior is “acerbic” via text or emails. Yet, one of the main reasons Trustwave
  asserts for firing Ms. Parker is her attitude. A cursory look at Trustwave’s “evidence”
  demonstrates this is simply a pretextual reason for firing Ms. Parker.

         19.   In emails exchanged between Ms. Parker and Mr. Long, Ms. Parker
  states “feedback is encouraged, this is not an employee resistant to criticism.” Also,
  Ms. Parker asked for guidance on how Mr. Long would like her to perform a specific
  task, to which Mr. Long states, “Actually I’m quite annoyed with your response…I
  don’t think it warranted a sarcastic response like this.” Ms. Parker responds, “I’m
  sorry you read sarcasm into what I wrote, I didn’t put it in there.”

        20.     On May 18, 2017, Mr. Long emailed Ms. Parker expectations going
  forward. Mr. Long focused on three areas: 1) stay current with Stage 1 review
  processes; 2) make good use of your time; and 3) work from the office.

         21.   Ms. Parker not only stayed current with Stage 1 review processes, Ms.
  Parker wrote the original Stage 1 review process and was responsible for updating it
  before it was moved to Office 365.

         22.   Further, Ms. Parker had never missed a Stage 1 meeting during which
  Stage 1 processes were discussed and she read the meeting minutes for every meeting
  to make sure she understood what was discussed. To ensure she stayed current, Ms.
  Parker asked for feedback with every report she submitted and asked questions
  related to Stage 2 reports.




                                            3
Case 1:20-cv-02544-CMA-MEH Document 3 Filed 08/24/20 USDC Colorado Page 4 of 6




        23.    Mr. Long did not provide any examples about Ms. Parker not staying
  current or not making good use of her time. Additionally, Ms. Parker was forbidden
  by Mr. Long from asking questions to her supervisor, co-workers, or Mr. Long, about
  any aspect of her work.

         24.    Trustwave complained Ms. Parker did not promptly respond to an email.
  But, that email was sent to both her and the younger Ms. Webb and Ms. Parker
  responded before Ms. Webb did. Yet, only Ms. Parker, who is over 40, was criticized
  for allegedly not “promptly” responding.

         25.   Ms. Parker has always cooperated gladly when asked to take on special
  projects. Ms. Parker completed independent research on terms and processes and
  equipment used. Ms. Parker assisted Denise Holloway, Director of Compliance
  Assurance, to obtain reviews for completed assessments.

        26.    When Mr. Long insisted Ms. Parker cease working remotely even
  though the majority of her department worked remotely, he claimed it would “further
  support the sharing of work, assisting co-workers, and generally providing for a more
  productive use of time.” But the work Ms. Parker performed was solitary that
  requires focus and concentration.

        27.   Moreover, Trustwave equipped employees with various technologies Ms.
  Parker used all the time to communicate with co-workers and her superiors, including
  IM, Skype, and email. Also, wasting an hour or more commuting each way was a less
  productive use of Ms. Parker’s time.

         28.   Mr. Long stated requiring Ms. Parker to spend two hours a day
  commuting was a reasonable request. But requiring Ms. Parker to report to the office
  changed the job she was in and did not include additional compensation to cover the
  large added expenses it would force Ms. Parker to incur.

          29.   Trustwave’s assertions that Ms. Parker was simply not good at her job
  is false and pretext for its real reasons for firing her: discrimination and retaliation.

         30.   Ms. Parker timely brought a charge of discrimination with the Colorado
  Civil Rights Division (“CCRD”) on the grounds of age discrimination and for engaging
  in protected activity, including subjecting her to unequal treatment relative to
  employees less than 40 years old. The CCRD investigated the matter.

        31.    On April 30, 2020, the CCRD issued a Notice of Right to Sue.




                                             4
Case 1:20-cv-02544-CMA-MEH Document 3 Filed 08/24/20 USDC Colorado Page 5 of 6




                             First Claim for Relief
              (Discrimination under C.R.S. § 24-34-402(1)(a) et seq.)

        32.    Plaintiff incorporates all prior allegations as if fully set forth herein.

        33.    The foregoing acts and omissions of Defendant’s discrimination violate
  C.R.S. § 24-34-402(1)(a) et seq.

        34.    Plaintiff is in a protected class based on her age since she is over 40.

        35.    Ms. Parker was qualified for her job as Trustwave’s Compliance Analyst.

         36.  Defendant terminated Plaintiff under circumstances which give rise to
  the inference of unlawful discrimination because Defendant treated younger
  employees preferentially as compared to Plaintiff and did not terminate any similarly
  situated younger employees.

        37.   When Plaintiff complained to Trustwave about her disparate treatment
  and the treatment she was receiving, Trustwave retaliated against her by
  terminating her

        38.    Thus, Trustwave engaged in discrimination because of Ms. Parker’s age.

        39.   The discrimination includes the treatment of Ms. Parker that differed
  from her younger counterparts, including, but not limited to, revoking her
  telecommuting status, require her to commute two hours a day to the office, negative
  reviews without explanation, mistreatment, and discharge.

        40.     Plaintiff is entitled to all damages and remedies, including, but not
  limited to back pay, front pay, reinstatement, punitive damages as permitted by
  statute, attorney fees and costs.

                            Second Claim for Relief
      (Violation of the Age Discrimination in Employment Act of 1967, as
                           amended and Retaliation)

        41.    Plaintiff incorporates all prior allegations as if fully set forth herein.

        42.   The foregoing acts and omissions of Defendant’s violation of the Age
  Discrimination in Employment Act of 1967 (“ADEA”), as amended and retaliation.

        43.    Plaintiff is in a protected class based on her age since she’s over 40.

        44.    Ms. Parker was qualified for her job as Trustwave’s Compliance Analyst.



                                              5
Case 1:20-cv-02544-CMA-MEH Document 3 Filed 08/24/20 USDC Colorado Page 6 of 6




         45.  Defendant terminated Plaintiff under circumstances which give rise to
  the inference of unlawful discrimination because Defendant treated younger
  employees preferentially as compared to Plaintiff and did not terminate any similarly
  situated younger employees.

        46.    Thus, Trustwave engaged in discrimination because of Ms. Parker’s age.

        47.   The discrimination includes the treatment of Ms. Parker that differed
  from her younger counterparts, including, but not limited to, revoking her
  telecommuting status, require her to commute two hours a day to the office, negative
  reviews without explanation, mistreatment, and discharge.

        48.   When Plaintiff complained to Trustwave about her disparate treatment
  and the treatment she was receiving, Trustwave retaliated against her by
  terminating her.

        49.     Plaintiff is entitled to all damages and remedies, including, but not
  limited to back pay, front pay, reinstatement, punitive damages as permitted by
  statute, attorney fees and costs.

         WHEREFORE, Plaintiff seeks judgment in her favor and against Defendant
  for monetary damages in an amount to be determined by a jury and the Court for all
  damages compensable under the foregoing claims, for all equitable remedies available
  under said claims, including: back pay (including interest and benefits);
  compensation for damages sustained as a result of Defendant’s conduct, including
  damages for emotional distress, humiliation, embarrassment, and anguish, according
  to proof; exemplary and punitive damages in accordance with applicable law in an
  amount commensurate with Defendant’s ability to pay and to deter future conduct;
  costs incurred, including reasonable attorneys’ fees to the extent allowable by law;
  pre-judgment and post-judgment interest, as provided by law; and such other and
  further legal and equitable relief as this Court deems necessary, just, and proper.

        Respectfully submitted this 23rd day of July 2020.

                                                 DARLING MILLIGAN PC

                                                 /s/ Jason B. Wesoky
                                                 Jason B. Wesoky, Reg. No. 34241
                                                 Attorneys for Plaintiff
  Plaintiff’s Address:
  704 W. 1st Avenue
  Denver, CO 80223-1532




                                           6
